
	

113 HR 5191 IH: Pell Grant Accessibility Act
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5191
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Mr. McNerney introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to provide for an institution of higher education that
			 has previously filed for bankruptcy to apply for the reinstatement of
			 eligibility for purposes of Federal Pell Grants.
	
	
		1.Short titleThis Act may be cited as the Pell Grant Accessibility Act.
		2.Reinstatement following bankruptcy of institution of higher education for purposes of Federal Pell
			 GrantsSection 102(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)(4)) is amended—
			(1)in subparagraph (A), by striking the institution and inserting except as provided in subparagraph (B), the institution;
			(2)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving the
			 margins 2 ems to the right;
			(3)by striking Limitations based on management.—An institution shall and inserting the following:
				Limitations based on management.—(A)In generalAn institution shall; and
			(4)by adding at the end the following new subparagraph:
				
					(B)WaiverFor purposes of awarding Federal Pell Grants under subpart 1 of part A of title IV, the Secretary
			 may consider an institution described in subparagraph (A)(i) as meeting
			 the definition of an institution of higher education in paragraph (1) if—
						(i)the institution or affiliate of such institution described in subparagraph (A)(i) filed for
			 bankruptcy not less than 5 years prior to the date on which such
			 institution seeks a waiver under this subparagraph;
						(ii)the institution described in subparagraph (A)(i) submits to the Secretary such information as the
			 Secretary considers appropriate; and
						(iii)the Secretary determines that such institution should not be subject to the requirement under
			 subparagraph (A)..
			
